DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10/149,513; claims 1-20 of U.S. Patent No. 10/932,524 & claims 1-18 of U.S. Patent No. 11/089,835. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all directed to a sole structure incorporating a fluid-filled bladder for an article of footwear. Therefore, the claims, if allowed, would improperly extend the “right to exclude” already granted in the patents.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the above patents since the patent and the application are claiming common subject matter, as follows: a sole structure incorporating a fluid-filled bladder for an article of footwear. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/525,621; claims 1-22 of copending Application No. 17/378,397; Claims 1-20 of copending Application No. 17/526,703; claims 1-20 of copending Application No. 17/526,447; Claims 1-20 of copending Application No. 17/526,588 and Claims 1-20 of copending Application No. 17/525,565. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the copending Applications and is covered by the above copending Applications. The copending Applications are claiming common subject matter, as follows: a sole structure incorporating a fluid-filled bladder for an article of footwear. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Harmon-Weiss et al. (US 6,253,466, herein after Harmon). With respect to claims 1-7 and 10, Harmon discloses a sole structure (12 & 14; 96 & 98, see figures 1-14) for an article of footwear, the sole structure comprising: a cushion (outer tubular portion 24, see figure 2)  including (i) a first portion (medial tubular portion 18) extending along a medial side of the sole structure, (ii) a second portion (lateral tubular portion 20) extending along a lateral side of the sole structure, and (iii) a third portion (rear tubular portion 22) extending between and connecting the first portion and the second portion to provide the cushion with a substantially U-shape (cushion has an outer tubular portion 24 that includes a medial tubular portion 18 and a lateral tubular portion 20, which are formed by resilient load-bearing tubular walls 19. Tubular portions 18 and 20 extend along medial and lateral edges of the foot shape of the sole. In the preferred embodiment, the tubular portions 18 and 20 extend generally along the medial and lateral edges of the heel shape part of the foot shape, in the heel region of the sole, opposite from each other with respect to the central portion 26. The tubular portions 18 and 20 also extend along the rear edge 22 of the heel shape, together preferably forming the single, substantially continuous, outer tubular-portion 24); and a foam element (hollow central portion 26 made of resilient material, the hollow central 26 and tubular walls 28 and 19 may be filled with a deformable filler material such as a foam) (i) disposed within a gap between the first portion and the second portion (see figure 3), (ii) contacting the first portion, the second portion, and the third portion of the cushion  (see figures 2-3 and column 4, lines 1-3), (iii) forming a portion of a ground-engaging surface of the sole structure (the cushion 10 is part of the midsole 12, but is partially exposed on its lower side and may contact the ground, thus serving also as an outsole, see figure 1), and (iv) including an apex (see figure 3, wherein the arrow is pointing from reference no. 34) disposed between the first portion(18) and the second portion (20), the foam element (26) tapering in a first direction from the apex toward at least two of the first portion (18), the second portion (20), and the third portion (22); wherein the cushion  (18; 20, 22) and the foam element (26) are disposed in a heel region of the sole structure (see figure 1); wherein the cushion is a fluid-filled chamber (the cushion may alternatively have more pliant walls that are strong enough in tension to contain a fluid, such as a liquid, a gel, or a gas, to provide the necessary cushioning); wherein the foam element is formed from a different material than the cushion (polyester elastomer); wherein the foam element includes a constant taper in the first direction from the apex to the at least two of the first portion, the second portion, and the third portion (see figure 3); wherein the first portion of the cushion extends from the third portion of the cushion to a first distal end and the second portion of the cushion extends from the third portion of the cushion to a second distal end, the first distal end and the second distal end being disposed in a midfoot region of the sole structure (see figure 1); wherein the first distal end is aligned with the second distal end across a width of the sole structure between the medial side and the lateral side (see figures 7-8); and wherein an article of footwear (shoe) incorporates the sole structure.
With respect to claim 11-17 and 20, Harmon discloses a sole structure (12 & 14; 96 & 98, see figures 1-14) for an article of footwear (shoe), the sole structure comprising: a cushion (outer tubular portion 24, see figure 2) including (i) a first portion (18, see figures 2-3) extending along a medial side of the sole structure, (ii) a second portion (20, see figures 2-3) extending along a lateral side of the sole structure, and (iii) a third portion (22, see figures 2-3) extending between and connecting the first portion and the second portion to provide the cushion with a substantially U-shape; and a foam element (hollow central portion 26; the hollow central and tubular walls 28 and 19 may be filled with a deformable filler material such as a foam), (i) disposed within a gap between the first portion and the second portion (see figures 2-3), (ii) contacting the first portion, the second portion, and the third portion of the cushion (see figures 2-3), (iii) forming a portion of a ground-engaging surface of the sole structure (see figures 1 & 9), and (iv) including an apex (see figure 3, wherein the arrow is pointing from reference no. 34) centrally located between the first portion and the second portion; wherein the cushion (18, 20, 22) and the foam element (26) are disposed in a heel region of the sole structure (see figure 1 & 9); wherein the cushion is a fluid-filled chamber (the cushion may alternatively have more pliant walls that are strong enough in tension to contain a fluid, such as a liquid, a gel, or a gas, to provide the necessary cushioning); wherein the foam element is formed from a different material than the cushion (polyester elastomer); wherein the foam element includes a constant taper from the apex to at least one of the first portion, the second portion, and the third portion (see figure 3); wherein the first portion of the cushion extends from the third portion of the cushion to a first distal end and the second portion of the cushion extends from the third portion of the cushion to a second distal end, the first distal end and the second distal end being disposed in a midfoot region of the sole structure (see figure 1 & 9);  wherein the first distal end is aligned with the second distal end across a width of the sole structure between the medial side and the lateral side (see figures 7-8); and an article of footwear (shoe) incorporating the sole structure.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon. Harmon as described above discloses all the limitations of the claims except for wherein the foam element extends past the first distal end and the second distal end into a forefoot region of the sole structure; and wherein the foam element extends from a heel region of the sole structure into a midfoot region of the sole structure.
With respect the size of the foam element, it would have been obvious to one of ordinary skill in the art to modify the size of the foam element of Harmon to extend past the first and second distal ends into the forefoot region or midfoot region of the sole structure, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). The motivation for doing so would be to alter the cushioning characteristic of the outsole.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are sole structures with fluid-filled chambers analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
07/27/2022